DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 33, 41, 59, 67 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 33 – 48 and 59 – 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TenHuisen et al. (US Pub. 2003/0065332 A1) in view of Stone et al. (US Pub. 2006/0247642 A1).
Claim 33, TenHuisen discloses a device for use in a surgical repair [abstract, Figs. 1 – 4] comprising: 
an inserter [at least a portion of 129] comprising a shaft [at least a portion of 128] extending from a proximal end to a distal end along a longitudinal axis [wherein at least a portion of 128 extends longitudinally between two portions defining proximal – distal ends]; and 
an anchor comprising: a first anchor component [at least a portion of 114] coupled to the shaft [¶20-21], the first anchor component including: a plurality of coils [defined by at least two turns of threads 118] and at least one drive surface extending longitudinally along at least a portion of the first anchor component [defined by at least a portion of the hex shape defined in the axial bore 126 extending along at least a portion of anchor 114]; and 
a second anchor component [at least a portion of 112], distinct and separate from [Fig.4], and coupled to the shaft distally of, the first anchor component [¶20-21] such that, when in use, a gap is formed between the first anchor component and the second anchor component [since the prior art discloses a substantially identical structure to that claimed, being two separate and distinct anchor components connectable to a shaft simultaneously, therefore, inherently capable of being positioned relative to one another to define a desired gap therebetween], the second anchor component including: a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 112 defines an elongated portion extending longitudinally between two portions defining ends]; and a portion that contacts the shaft [defined by at least an internal portion by 124 capable of contacting shaft 128], 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [¶20-22, wherein the components of the disclosed anchor are 
Claim 34, wherein the at least one drive surface extends an entire length of the first anchor component [wherein at least a portion of the hex shape defined in the axial bore 126 extends an entire length of at least a portion of 114 defining an entire length of the first anchor component].  
Claim 35, wherein the shaft receives an entire length of the at least one drive surface [wherein at least a portion of the shaft 128 is configured to extend through at least a portion of the anchor 114 defining the entire length].  
Claim 36, wherein the first anchor component is slidably disposed on the shaft [wherein at least a portion of the shaft 128 is configured to slide into at least a portion of the axial bore 126 having a hex shape].  
Claim 39, wherein the first anchor component comprises absorbable material [¶23].
TenHuisen does not disclose wherein the shaft of the inserter is cannulated.
Stone teaches an analogous device [abstract, Figs. 7 - 9] comprising an inserter [defined by 150, 160 and/or 180] having a cannulated shaft [defined by at least a portion of 162, being cannulated, para.59, “The driver 180 can also be cannulated”] for guiding placement of an anchor into a desired location in a tissue from a remote location outside the surgical site [¶59-61, Fig.8].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of TenHuisen and Stone, and construct the shaft of the inserter of TenHuisen cannulated in view of the shaft of the inserter of Stone. One would have 
Furthermore, TenHuisen does not disclose (in claim 33) wherein the first anchor component includes a plurality of coils defining at least one opening between adjacent coils and at least one drive surface extending longitudinally along at least a portion of the first anchor component and intersecting and contacting at least two of the coils; and (claim 34) wherein the at least one drive surface extends an entire length of the first anchor component; and (claim 35) wherein the shaft receives an entire length of the at least one drive surface; and (claim 36) wherein the first anchor component is slidably disposed on the shaft; and (claims 37 – 38) wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils.
Stone teaches an analogous device [abstract, Figs. 1 – 26] comprising an anchor component [defined by at least a portion of 102] coupled to the shaft [shaft of 180, Figs.7], the anchor component including: a plurality of coils [defined by at least two turns of threads 114] defining at least one through opening between adjacent coils [wherein at least one through aperture 112 is defined between two adjacent turns of threads 114, ¶55-56] and at least one drive surface [defined by at least a surface portion of at least one rib 118] extending longitudinally along at least a portion of the anchor component and intersecting and contacting at least two of the coils [defined by at least a portion of one rib 118, Figs. 3 – 4 and 7] for engaging with a corresponding feature on the shaft of the inserter for torque application [¶60], wherein such configuration facilitates engaging the anchor to a driving tool to be driven into tissue for implantation and when implanted facilitates bone ingrowth and outgrowth through the anchor for enhancing the connection between the anchor and the surrounding tissue [¶56]; and wherein the  wherein the shaft receives an entire length of the at least one drive surface [wherein at least a portion of the shaft 162 receives an entire length of at least a portion of the at least one rib 118 extending an entire length of at least a portion of 102 defining the first anchor component, i.e. Figs. 7]; and wherein the first anchor component is slidably disposed on the shaft [¶59]; and wherein the at least one drive surface inherently occupies less than 50% or 20% of the at least one opening between the adjacent coils [i.e. Figs.3 show that at least a portion of one rib 118 occupies less than 20% or 50% of the aperture 112 between adjacent coils, wherein the opening is formed between two ribs and each of the ribs being located outside the opening, and therefore a rib occupies 0% of the opening which is less than 20% and 50%].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of TenHuisen and Stone and construct at least the first anchor component of TenHuisen including a plurality of coils defining at least one through opening between adjacent coils and at least one drive surface extending longitudinally along at least a portion of the first anchor component and intersecting and contacting at least two of the coils and occupying less than 20% of the opening in view of the anchor component of Stone, and further to construct the shaft of the inserter of TenHuisen including a feature for slidably engaging the at least one drive surface of the anchor in view of the shaft of the inserter of Stone. One would have been motivated to do so in order to provide the device with an implantable anchor component that facilitate at least bone ingrowth to enhance the connection between the anchor and the surrounding tissue after implantation [Stone, ¶45].
Claim 40, the combination of TenHuisen and Stone discloses the limitations of claim 33, as above, and further, TenHuisen discloses that anchors made from materials other than bioabsorbable were known in the art at the time of the invention [¶4-7]. 
TenHuisen does not explicitly disclose wherein the first anchor component comprises non-absorbable material.  
Stone teaches an analogous device [abstract, Figs. 1 - 26] wherein the anchor component comprises absorbable or non-absorbable material [¶52], thereby rendering both the absorbable and non-absorbable materials obvious variants known in the art at the time of the invention for forming anchor components.
Since TenHuisen states that non-absorbable materials were well known in the art at the time of the invention for forming anchors, and Stone states that absorbable or non-absorbable material can be used for forming an anchor component. A person of ordinary skill in the art would have been motivated to construct the anchor component of TenHuisen at least in part from non-absorbable material for the sake of providing an anchor component having a desired stiffness and strength for the intended use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 41, TenHuisen discloses a device for use in a surgical repair [abstract, Figs. 1 – 4]  comprising: 
an inserter [at least a portion of 129] comprising a shaft [at least a portion of 128] extending from a proximal end to a distal end along a longitudinal axis [wherein at least a portion of 128 extends longitudinally between two portions defining proximal – distal ends]; and 

at least one drive surface extending longitudinally along at least the portion [defined by at least a portion of the hex shape defined in the axial bore 126 extending along at least a portion of anchor 114]; and 
a second anchor component [at least a portion of 112], distinct and separate from [Fig.4], and coupled to the shaft distally of, the first anchor component [¶20-21] such that, when in use, a gap is formed between the first anchor component and the second anchor component [since the prior art discloses a substantially identical structure to that claimed, being two separate and distinct anchor components connectable to a shaft simultaneously, therefore, inherently capable of being positioned relative to one another to define a desired gap therebetween], the second anchor component including: a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 112 defines an elongated portion extending longitudinally between two portions defining ends]; and a portion that contacts the shaft [defined by at least an internal portion by 124 capable of contacting shaft 128], 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [¶20-22, wherein the components of the disclosed anchor are intended for i.e. reconstruction of the ACL, thereby inherently capable of remaining in the repair site after the surgical repair is completed].  
Claim 42, wherein the at least one drive surface extends an entire length of the first anchor component [wherein at least a portion of the hex shape defined in the axial bore 126 
Claim 43, wherein the shaft receives an entire length of the at least one drive surface [wherein at least a portion of the shaft 128 is configured to extend through at least a portion of the anchor 114 defining the entire length].  
Claim 44, wherein the first anchor component is slidably disposed on the shaft [wherein at least a portion of the shaft 128 is configured to slide into at least a portion of the axial bore 126 having a hex shape].  
Claim 47, wherein the first anchor component comprises absorbable material [¶23].  
TenHuisen does not disclose wherein the shaft of the inserter is cannulated.
Stone teaches an analogous device [abstract, Figs. 7 - 9] comprising an inserter [defined by 150, 160 and/or 180] having a cannulated shaft [defined by at least a portion of 162, being cannulated, para.59, “The driver 180 can also be cannulated”] for guiding placement of an anchor into a desired location in a tissue from a remote location [¶59-61, Fig.8].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of TenHuisen and Stone, and construct the shaft of the inserter of TenHuisen cannulated in view of the shaft of the inserter of Stone. One would have been motivated to do so in order to facilitate placement of the anchor into tissue at a desired location from a remote location outside the surgical site.
Furthermore, TenHuisen does not disclose (in claim 41) wherein the first anchor component including a helicoil portion having at least one helical thread defining at least one opening between adjacent turns of the at least one helical thread, wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread (claim 42) wherein the at least one drive surface extends an entire length of the first anchor component; and (claim 43) wherein the shaft receives an entire length of the at least one drive surface; and (claim 44) wherein the first anchor component is slidably disposed on the shaft; and (claims 45 – 46) wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils.
Stone teaches an analogous device [abstract, Figs. 1 – 26] comprising an anchor component [defined by at least a portion of 102] including a helicoil portion having at least one helical thread defining at least one through opening between adjacent turns of the at least one helical thread [wherein at least a body portion of 102 including at least two turns of threads 114 defines a helicoil portion, and defines at least one through aperture 112 between the at least two turns of threads 114], wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one through opening [i.e. paras.55-56, wherein the aperture 112 being through aperture and occupies the entirety between the two adjacent turns of threads 114 and two adjacent ribs 118, thereby defining no root]; and at least one drive surface extending longitudinally along at least a portion of the helicoil portion and intersecting and contacting at least two of the turns [defined by at least a surface portion of at least one rib 118] for engaging with a corresponding feature on the shaft of the inserter for torque application [¶60], wherein such configuration facilitates engaging the anchor to a driving tool to be driven into tissue for implantation and when implanted facilitates bone ingrowth and outgrowth through the anchor for enhancing the connection between the anchor and the  wherein the shaft receives an entire length of the at least one drive surface [wherein at least a portion of the shaft 162 receives an entire length of at least a portion of the at least one rib 118 extending an entire length of at least a portion of 102 defining the first anchor component, i.e. Figs. 7]; and wherein the first anchor component is slidably disposed on the shaft [¶59]; and wherein the at least one drive surface inherently occupies less than 50% or 20% of the at least one opening between the adjacent coils [i.e. Figs.3 show that at least a portion of one rib 118 occupies less than 20% or 50% of the aperture 112 between adjacent coils, wherein the opening is formed between two ribs and each of the ribs being located outside the opening, and therefore a rib occupies 0% of the opening which is less than 20% and 50%].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of TenHuisen and Stone and construct at least the first anchor component of TenHuisen including a helicoil portion having at least one helical thread defining at least one through opening between adjacent turns of the at least one helical thread and at least one drive surface extending longitudinally along at least a portion of the first anchor component and intersecting and contacting at least two of the turns and occupying less than 20% of the opening in view of the anchor component of Stone, and further to construct the shaft of the inserter of TenHuisen including a feature for slidably engaging the at least one drive surface of the anchor in view of the shaft of the inserter of Stone. One would have been motivated to do so in order to provide the device with an implantable anchor component that facilitate at least bone 
Claim 48, the combination of TenHuisen and Stone discloses the limitations of claim 41, as above, and further, TenHuisen discloses that anchors made from materials other than bioabsorbable were known in the art at the time of the invention [¶4-7]. 
TenHuisen does not explicitly disclose wherein the first anchor component comprises non-absorbable material.  
Stone teaches an analogous device [abstract, Figs. 1 - 26] wherein the anchor component comprises absorbable or non-absorbable material [¶52], thereby rendering both the absorbable and non-absorbable materials obvious variants known in the art at the time of the invention for forming anchor components.
Since TenHuisen states that non-absorbable materials were well known in the art at the time of the invention for forming anchors, and Stone states that absorbable or non-absorbable material can be used for forming an anchor component. A person of ordinary skill in the art would have been motivated to construct the anchor component of TenHuisen at least in part from non-absorbable material for the sake of providing an anchor component having a desired stiffness and strength for the intended use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 59, TenHuisen discloses a device for use in a surgical repair [abstract, Figs. 1 – 4] comprising: 

an anchor comprising: a first anchor component [at least a portion of 114] coupled to the shaft [¶20-21], the first anchor component including: a plurality of coils [defined by at least two turns of threads 118] and at least one drive surface extending longitudinally along at least a portion of the first anchor component [defined by at least a portion of the hex shape defined in the axial bore 126]; and 
a second anchor component [at least a portion of 112], distinct and separate from [Fig.4], and coupled to the shaft distally of, the first anchor component [¶20-21] such that a gap is formed between first anchor component and the second anchor component [since the prior art discloses a substantially identical structure to that claimed, being two separate and distinct anchor components connectable to a shaft simultaneously, therefore, inherently capable of being positioned relative to one another to define a desired gap therebetween], the second anchor component including: a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 112 defines an elongated portion extending longitudinally between two portions defining ends]; and a portion that contacts the shaft [defined by at least an internal portion by 124 capable of contacting shaft 128], 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [¶20-22, wherein the components of the disclosed anchor are intended for i.e. reconstruction of the ACL, thereby inherently capable of remaining in the repair site after the surgical repair is completed].  
Claim 60, wherein the at least one drive surface extends an entire length of the first anchor component [wherein at least a portion of the hex shape defined in the axial bore 126 extends an entire length of at least a portion of 114 defining an entire length of the first anchor component].  
Claim 61, wherein the shaft receives an entire length of the at least one drive surface [wherein at least a portion of the shaft 128 is configured to extend through at least a portion of the anchor 114 defining the entire length].  
Claim 62, wherein the first anchor component is slidably disposed on the shaft [wherein at least a portion of the shaft 128 is configured to slide into at least a portion of the axial bore 126 having a hex shape].  
Claim 65, wherein the first anchor component comprises absorbable material [¶23].  
TenHuisen does not disclose wherein the shaft of the inserter is cannulated.
Stone teaches an analogous device [abstract, Figs. 7 - 9] comprising an inserter [defined by 150, 160 and/or 180] having a cannulated shaft [defined by at least a portion of 162, being cannulated, para.59, “The driver 180 can also be cannulated”] for guiding placement of an anchor into a desired location in a tissue from a remote location [¶59-61, Fig.8].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of TenHuisen and Stone, and construct the shaft of the inserter of TenHuisen cannulated in view of the shaft of the inserter of Stone. One would have been motivated to do so in order to facilitate placement of the anchor into tissue at a desired location from a remote location outside the surgical site.
Furthermore, TenHuisen does not disclose (in claim 59) wherein the first anchor component includes a plurality of coils defining at least one opening between adjacent coils and (claim 60) wherein the at least one drive surface extends an entire length of the first anchor component; and (claim 61) wherein the shaft receives an entire length of the at least one drive surface; and (claim 62) wherein the first anchor component is slidably disposed on the shaft; and (claims 63 – 64) wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils.
Stone teaches an analogous device [abstract, Figs. 1 – 26] comprising an anchor component [defined by at least a portion of 102] coupled to the shaft [Figs.7], the anchor component including: a plurality of coils [defined by at least two turns of threads 114] defining at least one through opening between adjacent coils [wherein at least one through aperture 112 is defined between two adjacent turns of threads 114, ¶55-56] and at least one drive surface [defined by at least a surface portion of at least one rib 118] extending longitudinally along at least a portion of the anchor component and intersecting and contacting at least two of the coils [defined by at least a portion of one rib 118, Figs. 3 – 4 and 7] for engaging with a corresponding feature on the shaft of the inserter for torque application [¶60], wherein such configuration facilitates engaging the anchor to a driving tool to be driven into tissue for implantation and when implanted facilitates bone ingrowth and outgrowth through the anchor for enhancing the connection between the anchor and the surrounding tissue [¶56]; and wherein the at least one drive surface extends the entire length of the first anchor component [wherein at least a portion of at least one rib 118 extends an entire length of at least a portion of 102 defining an entire length of the first anchor component]; and wherein the shaft receives an entire length of the at least one drive surface [wherein at least a portion of the shaft 162 receives an entire length of at  wherein the first anchor component is slidably disposed on the shaft [¶59]; and wherein the at least one drive surface inherently occupies less than 50% or 20% of the at least one opening between the adjacent coils [i.e. Figs.3 show that at least a portion of one rib 118 occupies less than 20% or 50% of the aperture 112 between adjacent coils, wherein the opening is formed between two ribs and each of the ribs being located outside the opening, and therefore a rib occupies 0% of the opening which is less than 20% and 50%].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of TenHuisen and Stone and construct at least the first anchor component of TenHuisen including a plurality of coils defining at least one through opening between adjacent coils and at least one drive surface extending longitudinally along at least a portion of the first anchor component and intersecting and contacting at least two of the coils and occupying less than 20% of the opening in view of the anchor component of Stone, and further to construct the shaft of the inserter of TenHuisen including a feature for slidably engaging the at least one drive surface of the anchor in view of the shaft of the inserter of Stone. One would have been motivated to do so in order to provide the device with an implantable anchor component that facilitate at least bone ingrowth to enhance the connection between the anchor and the surrounding tissue after implantation [Stone, ¶45].
Claim 66, 
TenHuisen does not explicitly disclose wherein the first anchor component comprises non-absorbable material.  
Stone teaches an analogous device [abstract, Figs. 1 - 26] wherein the anchor component comprises absorbable or non-absorbable material [¶52], thereby rendering both the absorbable and non-absorbable materials obvious variants known in the art at the time of the invention for forming anchor components.
Since TenHuisen states that non-absorbable materials were well known in the art at the time of the invention for forming anchors, and Stone states that absorbable or non-absorbable material can be used for forming an anchor component. A person of ordinary skill in the art would have been motivated to construct the anchor component of TenHuisen at least in part from non-absorbable material for the sake of providing an anchor component having a desired stiffness and strength for the intended use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 67, TenHuisen discloses a device for use in a surgical repair [abstract, Figs. 1 – 4]  comprising: 
an inserter [at least a portion of 129] comprising a shaft [at least a portion of 128] extending from a proximal end to a distal end along a longitudinal axis [wherein at least a portion of 128 extends longitudinally between two portions defining proximal – distal ends]; and 
an anchor comprising: a first anchor component [at least a portion of 114] coupled to the shaft [¶20-21], the first anchor component including: a portion having at least one helical thread [wherein at least a body portion of anchor 114 defines at least two turns of threads 118]; and

Amendment and Response did. 10/21/20Response to final Office Action of 9/10/20 a second anchor component [at least a portion of 112], distinct and separate from [Fig.4], and coupled to the shaft distally of, the first anchor component [¶20-21] such that a gap is formed between the first anchor component and the second anchor component [since the prior art discloses a substantially identical structure to that claimed, being two separate and distinct anchor components connectable to a shaft simultaneously, therefore, inherently capable of being positioned relative to one another to define a desired gap therebetween], the second anchor component including: a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 112 defines an elongated portion extending longitudinally between two portions defining ends]; and a portion that contacts the shaft [defined by at least an internal portion by 124 capable of contacting shaft 128], 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [¶20-22, wherein the components of the disclosed anchor are intended for i.e. reconstruction of the ACL, thereby inherently capable of remaining in the repair site after the surgical repair is completed].  
Claim 68, wherein the at least one drive surface extends an entire length of the first anchor component [wherein at least a portion of the hex shape defined in the axial bore 126 extends an entire length of at least a portion of 114 defining an entire length of the first anchor component].  
Claim 69,
Claim 70, wherein the first anchor component is slidably disposed on the shaft [wherein at least a portion of the shaft 128 is configured to slide into at least a portion of the axial bore 126 having a hex shape].  
Claim 73, wherein the first anchor component comprises absorbable material [¶23].  
TenHuisen does not disclose wherein the shaft of the inserter is cannulated.
Stone teaches an analogous device [abstract, Figs. 7 - 9] comprising an inserter [defined by 150, 160 and/or 180] having a cannulated shaft [defined by at least a portion of 162, being cannulated, para.59, “The driver 180 can also be cannulated”] for guiding placement of an anchor into a desired location in a tissue from a remote location [¶59-61, Fig.8].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of TenHuisen and Stone, and construct the shaft of the inserter of TenHuisen cannulated in view of the shaft of the inserter of Stone. One would have been motivated to do so in order to facilitate placement of the anchor into tissue at a desired location from a remote location outside the surgical site.
Furthermore, TenHuisen does not disclose (in claim 67) wherein the first anchor component including a helicoil portion having at least one helical thread defining at least one opening between adjacent turns of the at least one helical thread, wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening; and at least one drive surface extending longitudinally along at least a portion of the helicoil portion and intersecting and contacting at least two of the turns for engaging with a corresponding feature on the shaft of the inserter for torque application; and (claim 68) wherein the at least one drive surface extends an entire length of the first anchor component; and (claim 69) wherein the shaft receives an entire length of the at least one drive (claim 70) wherein the first anchor component is slidably disposed on the shaft; and (claims 71 – 72) wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils.
Stone teaches an analogous device [abstract, Figs. 1 – 26] comprising an anchor component [defined by at least a portion of 102] including a helicoil portion having at least one helical thread defining at least one opening between adjacent turns of the at least one helical thread [wherein at least a body portion of 102 including at least two turns of threads 114 defines a helicoil portion, and defines at least one through aperture 112 between the at least two turns of threads 114], wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening [i.e. paras.55-56, wherein the aperture 112 being through aperture and occupies the entirety between the two adjacent turns of threads 114 and two adjacent ribs 118, thereby defining no root]; and at least one drive surface extending longitudinally along at least a portion of the helicoil portion and intersecting and contacting at least two of the turns [defined by at least a surface portion of at least one rib 118] for engaging with a corresponding feature on the shaft of the inserter for torque application [¶60], wherein such configuration facilitates engaging the anchor to a driving tool to be driven into tissue for implantation and when implanted facilitates bone ingrowth and outgrowth through the anchor for enhancing the connection between the anchor and the surrounding tissue [¶56]; and wherein the at least one drive surface extends the entire length of the first anchor component [wherein at least a portion of at least one rib 118 extends an entire length of at least a portion of 102 defining an entire length of the first anchor component]; and wherein the shaft receives an entire length of the at least one drive surface [wherein at least a portion of the shaft 162 receives an entire length of at least a portion of the at least one rib 118  wherein the first anchor component is slidably disposed on the shaft [¶59]; and wherein the at least one drive surface inherently occupies less than 50% or 20% of the at least one opening between the adjacent coils [i.e. Figs.3 show that at least a portion of one rib 118 occupies less than 20% or 50% of the aperture 112 between adjacent coils, wherein the opening is formed between two ribs and each of the ribs being located outside the opening, and therefore a rib occupies 0% of the opening which is less than 20% and 50%].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of TenHuisen and Stone and construct at least the first anchor component of TenHuisen including a helicoil portion having at least one helical thread defining at least one through opening between adjacent turns of the at least one helical thread and at least one drive surface extending longitudinally along at least a portion of the first anchor component and intersecting and contacting at least two of the turns and occupying less than 20% of the opening in view of the anchor component of Stone, and further to construct the shaft of the inserter of TenHuisen including a feature for slidably engaging the at least one drive surface of the anchor in view of the shaft of the inserter of Stone. One would have been motivated to do so in order to provide the device with an implantable anchor component that facilitate at least bone ingrowth to enhance the connection between the anchor and the surrounding tissue after implantation [Stone, ¶45].
Claim 74, 
TenHuisen does not explicitly disclose wherein the first anchor component comprises non-absorbable material.  
Stone teaches an analogous device [abstract, Figs. 1 - 26] wherein the anchor component comprises absorbable or non-absorbable material [¶52], thereby rendering both the absorbable and non-absorbable materials obvious variants known in the art at the time of the invention for forming anchor components.
Since TenHuisen states that non-absorbable materials were well known in the art at the time of the invention for forming anchors, and Stone states that absorbable or non-absorbable material can be used for forming an anchor component. A person of ordinary skill in the art would have been motivated to construct the anchor component of TenHuisen at least in part from non-absorbable material for the sake of providing an anchor component having a desired stiffness and strength for the intended use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775